Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 01/03/2022 for application number 16/337,492. 

Response to Amendments
3.	The Amendment filed 01/03/2022 has been entered. Claims 1, 8, 12, and 19 have been amended. Claims 6, 10, 17, and 21 have been canceled. Claims 24-27 have been added. Claims 1-5, 7-9, 12, 14-16, 18-20, and 23-27 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that Lepage does not disclose the amended independent claims 1 and 12.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Kotler, is applied.
6.	Argument 2, Applicant argues that there is no apparent teaching of any alleged toolbar area further comprising an application information display area. The Office Action on page 4 merely points to other menu options. These menu options are not application information display areas.
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Lepage teaches the above argued feature; wherein as shown in fig. 32, a graphical interface having a graphical context menu for a music application with a music file highlighted. In this case, the graphical context menu comprises an application display information area for the music application. As such the combination of teachings read on the above claim feature.
8.	Argument 3, Applicant argues that with respect to claims 4 and 15, the Office Action concedes that Lepage does not disclose the claimed subject matter and seeks to rely on Fig. 4 of Proehl. But the 
9.	Responding to Argument 3, Examiner respectfully disagrees and notes that Proehl teaches the above argued feature; wherein as shown in fig. 4, the dynamic GUI to display a status bar that provides the user with information specifically about the AV option currently or last selected by the user, whether it be a television channel, DVD movie, CD audio track, etc.; in this example, the selected AV option is a track of a particular music CD, so the information displayed in the status bar concerns selected music CD. It is noted that the CD application information area is displayed at a reduced size on the status bar. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lepage to include the feature of Proehl. One would have been motivated to make this modification because the user can quickly identify the application being run.
10.	Argument 4, Applicant argues that with respect to claims 9 and 20, the Office Action concedes that Lepage does not disclose the claimed subject matter and again seeks to rely on Fig. 4 of Proehl. But again, this attempted reliance is deficient. Claims 9 and 20 are clear that not just any part of the toolbar area contains an executed function status or a progress display area for the application -- but rather "the primary functional element further comprises an executed function status or a progress display area for the application." Any such executed function status or progress display is Proehl is provided in its own area. There is no "primary functional element" in Proehl that "comprises" this information, as is required. In fact, to the extent that the Office Action relies on the play menu option of Lepage as being equivalent to the claimed "primary functional element," it is clear that Proehl provides any executed function status or progress display apart from its play button. Thus, even the combination would be deficient, and the rejection of claims 9 and 20 is flawed for at least these further reasons. 
11.	Responding to Argument 4, Examiner respectfully disagrees and notes that Proehl teaches the above argued feature; wherein as shown in fig. 4, the dynamic GUI to display a status bar that provides the user with information specifically about the AV option currently or last selected by the user, whether it 

Claim Rejections – 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1, 3, 12, 14, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (U.S. Patent Application Pub. No. US 20110265035 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019175 A1).

	Claim 1: Lepage teaches a method for controlling functions of an electronic device (i.e. FIGS. 1A and 1B, front views of mobile communication devices 100 having a reduced QWERTY keyboard and a full QWERTY keyboard 232; para. [0068]) using a graphical user interface (i.e. operators can typically interact directly with the operating system 257 through a user interface usually including the keyboard 232 and display screen 222; para. [0075]), the method comprising: 
forming an area of a dynamic context toolbar comprising (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted; para. [0125]) a primary functional element and two supplementary functional elements for activating states (i.e. fig. 32, the graphical context menu 3202 is automatically configured as a 3×3 grid with the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222; para. [0125]) of an application (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted; para. [0125]), wherein the centers of all three elements are positioned on the same straight line (i.e. FIG. 32, the centers of the square menu items are positioned on the line; para. [0087]); 
assigning functions to said elements based on a current context and a current application being run (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 3202 is automatically configured as a 3×3 grid with the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]), the assigned functions being dynamically re-assignable (i.e. figs. 32, 47, the graphical context menu is based on application being run and selected content) based on a change to at least one of the current context and the current application being run (i.e. FIG. 47, a graphical interface 4700 having a graphical context menu 4702 for a browser application with a text link with an image highlighted (not shown) in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 4702 is automatically configured as a 3×3 grid with the default item 4712 being the open link menu item. The other menu items include open in new tab 4704, bookmark link 4706, send link 4708, copy link 4710, view image 4714, save image 4716, send image link 4718, and full menu item 4720; para. [0139]); wherein the primary and supplementary functional elements are the same in terms of number and type (i.e. fig. 32, default menu option in the center and other menu options are on the left and right sides of the default menu, it is noted that the default menu and the other menu options on the left and right sides of the default menu are the same in terms of number and type), and wherein the area of the dynamic context toolbar is formable, and the functions are assignable to the elements, in response to a prompt for user interaction (i.e. FIG. 21, a graphical interface 2100 having a graphical context menu 2102 for a telephone application with an ongoing conference call 2104 and the focus on a button (not shown, but highlighted) in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 2102 is automatically configured as a 3.times.3 grid with the default item 2114 being the mute menu item. The other menu items include hold 2106, add participant 2108, enhance call audio 2110, new call 2112, activate speakerphone 2116, switch 2118, help 2120, and full menu item 2122; para. [0112-0115]);
receiving by the toolbar user control commands (i.e. By using the graphical context menus 500, a user can use the navigational tool 127 to select a desired menu item; para. [0088]) for the current application state (i.e. FIG. 32, the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]); and 
executing at least one application function via interaction of a user with the primary functional element and in dependence on the assigned functions (i.e. FIG. 32, the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]).
Lepage does not explicitly teach wherein the primary and supplementary functional elements are the same in terms of number and type regardless of the current context and the current application being run.
However, Kotler teaches wherein the primary and supplementary functional elements are the same in terms of number and type regardless of the current context and the current application (i.e. commonly used applications such as word processing applications, spreadsheet applications, presentation applications, and comparable ones are directed to creation (generating and editing documents with textual, graphical, and other content); para. [0022]) being run (i.e. figs. 2, 4, 5, the context based menu 218 may appear on user interface 216, while the launcher indicator 214 may disappear or may be shown at the center of the context based menu as a context indicator (e.g., level of menu or return to previous menu indicator). The context based menu 218 may employ a hub & spoke interaction at the top level, and hub & spoke and/or dial interactions may be enabled at submenu levels; para. [0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lepage to include the feature of Kotler. One would have been motivated to make this modification because it provides dynamically based on presented content and available space and activated through a launcher mechanism that provides ease of use without usurping much needed display area.

Claim 3: Lepage and Kotler teach the method according to claim 1. Lepage further teaches wherein the toolbar area further comprises an application information display area (i.e. FIG. 32, the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]).

Claim 12: Lepage teaches a system for electronic device functions management using a graphical user interface (i.e. figs. 2, 7, a block diagram of a mobile communication device with a GUI; para. [0070]), comprising:
at least one processor (i.e. microprocessor; para. [0070]); and
at least one memory with machine-readable instructions, which, when executed by the at least one processor (i.e. The operating system 257 is generally configured to manage other programs 258 that are also stored in memory 224 and executable on the processor 238; para. [0075]),
form an area of a dynamic context toolbar comprising (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted; para. [0125]) a primary functional element and two supplementary functional elements for activating states (i.e. fig. 32, the graphical context menu 3202 is automatically configured as a 3×3 grid with the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222; para. [0125]) of an application (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted; para. [0125]), wherein the centers of all three elements are positioned on the same straight line (i.e. FIG. 32, the centers of the square menu items are positioned on the line; para. [0087]); 
assign functions to said elements based on a current context and a current application being run (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 3202 is automatically configured as a 3×3 grid with the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]), the assigned functions being dynamically re-assignable (i.e. figs. 32, 47, the graphical context menu is based on application being run and selected content) based on a change to at least one of the current context and the current application being run (i.e. FIG. 47, a graphical interface 4700 having a graphical context menu 4702 for a browser application with a text link with an image highlighted (not shown) in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 4702 is automatically configured as a 3×3 grid with the default item 4712 being the open link menu item. The other menu items include open in new tab 4704, bookmark link 4706, send link 4708, copy link 4710, view image 4714, save image 4716, send image link 4718, and full menu item 4720; para. [0139]); wherein the primary and supplementary functional elements are the same in terms of number and type (i.e. fig. 32, default menu option in the center and other menu options are on the left and right sides of the default menu, it is noted that the default menu and the other menu options on the left and right sides of the default menu are the same in terms of number and type), and wherein the area of the dynamic context toolbar is formable, and the functions are assignable to the elements, in response to a prompt for user interaction (i.e. FIG. 21, a graphical interface 2100 having a graphical context menu 2102 for a telephone application with an ongoing conference call 2104 and the focus on a button (not shown, but highlighted) in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 2102 is automatically configured as a 3.times.3 grid with the default item 2114 being the mute menu item. The other menu items include hold 2106, add participant 2108, enhance call audio 2110, new call 2112, activate speakerphone 2116, switch 2118, help 2120, and full menu item 2122; para. [0112-0115]);
receive by the toolbar user control commands (i.e. By using the graphical context menus 500, a user can use the navigational tool 127 to select a desired menu item; para. [0088]) for the current application state (i.e. FIG. 32, the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]); and 
execute at least one application function via interaction of a user with the primary functional element and in dependence on the assigned functions (i.e. FIG. 32, the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]).
Lepage does not explicitly teach wherein the primary and supplementary functional elements are the same in terms of number and type regardless of the current context and the current application being run.
However, Kotler teaches wherein the primary and supplementary functional elements are the same in terms of number and type regardless of the current context and the current application (i.e. commonly used applications such as word processing applications, spreadsheet applications, presentation applications, and comparable ones are directed to creation (generating and editing documents with textual, graphical, and other content); para. [0022]) being run (i.e. figs. 2, 4, 5, the context based menu 218 may appear on user interface 216, while the launcher indicator 214 may disappear or may be shown at the center of the context based menu as a context indicator (e.g., level of menu or return to previous menu indicator). The context based menu 218 may employ a hub & spoke interaction at the top level, and hub & spoke and/or dial interactions may be enabled at submenu levels; para. [0029]). 


Claim 14: Lepage and Kotler teach the system according to claim 12. Lepage further teaches wherein the toolbar area further comprises an application information display area (i.e. FIG. 32, the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]).

Claim 23: Lepage and Kotler teach a machine-readable medium comprising machine-readable instructions (i.e. computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system; para. [0144]), which, when executed by at least one processor (i.e. microprocessor; para. [0070]), implement the stages of the method as claimed in claim 1 (see rejection of claim 1 above).

Claim 24: Lepage and Kotler teach the method according to claim 1. Lepage further teaches wherein a manner with which the primary functional element is manipulable is variable based on the current application and current context, and wherein the primary functional element has a type that is not variable based on the current application and current context (i.e. default item; para. [0086]).

Claim 26: Lepage and Kotler teach the method according to claim 1. Lepage further teaches wherein a manner with which the primary functional element is manipulable is variable based on the current application and current context, and wherein the primary functional element has a type that is not variable based on the current application and current context, and wherein the only control elements in (i.e. 1x3 menu with default item in the center; para. [0086]).
Kotler further teaches wherein a manner with which the primary functional element is manipulable is variable based on the current application and current context, and wherein the primary functional element has a type that is not variable based on the current application and current context, and wherein the only control elements in the toolbar area are the primary functional element and the two supplementary functional elements (i.e. commonly used applications such as word processing applications, spreadsheet applications, presentation applications, and comparable ones are directed to creation (generating and editing documents with textual, graphical, and other content); para. [0022]) being run (i.e. figs. 2, 4, 5, the context based menu 218 may appear on user interface 216, while the launcher indicator 214 may disappear or may be shown at the center of the context based menu as a context indicator (e.g., level of menu or return to previous menu indicator). The context based menu 218 may employ a hub & spoke interaction at the top level, and hub & spoke and/or dial interactions may be enabled at submenu levels; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lepage to include the feature of Kotler. One would have been motivated to make this modification because it provides dynamically based on presented content and available space and activated through a launcher mechanism that provides ease of use without usurping much needed display area.

Claim 27: Lepage and Kotler teach the method according to claim 1. Lepage further teaches wherein one prompt for user interaction responsive to which the area of the dynamic context toolbar is formed and the functions are assigned to the elements relates to an incoming phone call (i.e. FIG. 21, a graphical interface 2100 having a graphical context menu 2102 for a telephone application with an ongoing conference call 2104 and the focus on a button (not shown, but highlighted) in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 2102 is automatically configured as a 3.times.3 grid with the default item 2114 being the mute menu item. The other menu items include hold 2106, add participant 2108, enhance call audio 2110, new call 2112, activate speakerphone 2116, switch 2118, help 2120, and full menu item 2122; para. [0112-0115]).


14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (U.S. Patent Application Pub. No. US 20110265035 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019175 A1) in view of Chen et al. (U.S. Patent Application Pub. No. US 20130326391 A1).

Claim 2: Lepage and Kotler teach the method according to claim 1. Lepage does not explicitly teach wherein the toolbar area further comprises a text typing area.	 
	However, Chen teaches wherein the toolbar area further comprises a text typing area (i.e.  FIG. 1B, the integrated toolbar further includes a search box 136 corresponding to searching among a network by entering text; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Chen. One would have been motivated to make this modification because it provides a more efficient way to quickly search for information.

15.	Claims 4, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (U.S. Patent Application Pub. No. US 20110265035 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019175 A1) in view of Proehl et al. (U.S. Patent Application Pub. No. US 6690391 B1).

Claim 4: Lepage and Kotler teach the method according to claim 3. Lepage does not explicitly teach wherein the information display area is configured to display the application at a reduced scale.
However, Proehl teaches wherein the information display area is configured to display the application at a reduced scale (i.e. fig. 4, Application Field 104, Track Field 110 is a subset of Title Field 106, and Time Field 112; col. 7, lines 40-47).


Claim 9: Lepage and Kotler teach the method according to claim 1. Lepage does not explicitly teach wherein the primary functional element further comprises an executed function status or a progress display area for the application.
However, Proehl teaches wherein the primary functional element further comprises an executed function status or a progress display area for the application (i.e. fig. 4, Activation of the GUI information display mode causes the dynamic GUI 100 to display a status bar 102 that provides the user with information specifically about the AV option currently or last selected by the user, whether it be a television channel, DVD movie, CD audio track, col. 6, lines 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Proehl. One would have been motivated to make this modification because the user can quickly identify the status of an application being run.

Claim 15: Lepage and Kotler teach the system according to claim 14. Lepage does not explicitly teach wherein the information display area is configured to display the application at a reduced scale.
However, Proehl teaches wherein the information display area is configured to display the application at a reduced scale (i.e. fig. 4, Application Field 104, Track Field 110 is a subset of Title Field 106, and Time Field 112; col. 7, lines 40-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Proehl. One would have been motivated to make this modification because the user can quickly identify the application being run.

Claim 20: Lepage and Kotler teach the system according to claim 12. Lepage does not explicitly teach wherein the primary functional element further comprises an executed function status or a progress display area for the application.
However, Proehl teaches wherein the primary functional element further comprises an executed function status or a progress display area for the application (i.e. fig. 4, Activation of the GUI information display mode causes the dynamic GUI 100 to display a status bar 102 that provides the user with information specifically about the AV option currently or last selected by the user, whether it be a television channel, DVD movie, CD audio track, col. 6, lines 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Proehl. One would have been motivated to make this modification because the user can quickly identify the status of an application being run.

16.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (U.S. Patent Application Pub. No. US 20110265035 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019175 A1) in view of Lee et al. (U.S. Patent Application Pub. No. US 20140189562 A1).

Claim 5: Lepage and Kotler teach the method according to claim 1. Lepage does not explicitly teach wherein the toolbar area is configured to be movable on the graphical user interface.
However, Lee teaches wherein the toolbar area is configured to be movable on the graphical user interface (i.e. when the user relocates (or changes) the position of the contents control interface 10 of the application along a specific direction, e.g., from right to left, as shown in example (b) of FIG. 6; para. [0066-0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Lee. One would have been motivated to make this modification because it provides an efficient way to reposition the toolbar.

Claim 16: Lepage and Kotler teach the system according to claim 12. Lepage does not explicitly teach wherein the toolbar area is configured to be movable on the graphical user interface.
However, Lee teaches wherein the toolbar area is configured to be movable on the graphical user interface (i.e. when the user relocates (or changes) the position of the contents control interface 10 of the application along a specific direction, e.g., from right to left, as shown in example (b) of FIG. 6; para. [0066-0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Lee. One would have been motivated to make this modification because it provides an efficient way to reposition the toolbar.

17.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (U.S. Patent Application Pub. No. US 20110265035 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019175 A1) in view of Lee (U.S. Patent Application Pub. No. US 20100269040 A1).

Claim 7: Lepage and Kotler teach the method according to claim 1. Lepage does not explicitly teach wherein activation of an application function is performed by holding and dragging the primary functional element to a location area of one of the supplementary functional elements.
However, Lee teaches wherein activation of an application function is performed by holding and dragging the primary functional element to a location area of one of the supplementary functional elements (i.e.  FIG. 5A, a user may select and drag the locking icon 210 to a desired position of a screen. Thus, after selecting the locking icon 210, if the user drags the locking icon 210 toward a specific menu icon displayed on the screen 420, the controller 180 may release a locked state of the specific menu icon. Additionally, the controller 180 may immediately execute the function associated with the unlocked menu icon (430); para. [0105]).


Claim 18: Lepage and Kotler teach the system according to claim 12. Lepage does not explicitly teach wherein activation of an application function is performed by holding and dragging the primary functional element to a location area of one of the supplementary functional elements.
However, Lee teaches wherein activation of an application function is performed by holding and dragging the primary functional element to a location area of one of the supplementary functional elements (i.e.  FIG. 5A, a user may select and drag the locking icon 210 to a desired position of a screen. Thus, after selecting the locking icon 210, if the user drags the locking icon 210 toward a specific menu icon displayed on the screen 420, the controller 180 may release a locked state of the specific menu icon. Additionally, the controller 180 may immediately execute the function associated with the unlocked menu icon (430); para. [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Lee. One would have been motivated to make this modification because it provides an intuitive way to interact with GUI.

18.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (U.S. Patent Application Pub. No. US 20110265035 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019175 A1) in view of Yasui et al. (U.S. Patent Application Pub. No. US 20130104079 A1).

Claim 8: Lepage and Kotler teach the method according to claim 1. Lepage further teaches a interface is generated that displays a set of applications and/or functions of the device, wherein the set is based on the current context and the current application being run (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 3202 is automatically configured as a 3×3 grid with the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]).
Lepage does not explicitly teach wherein upon activation of the primary functional 25element, a radial interface is generated that displays a set of applications and/or functions of the device, said applications and/or functions being configured to be scrolled along an arc-shaped trajectory relative to the position of the primary functional element.
However, Yasui teaches wherein upon activation of the primary functional 25element, a radial interface is generated that displays a set of applications and/or functions of the device (i.e. fig. 1, the first layer radial menu 102 includes one menu item 110, which can be an application launch menu among others. When a user selects the menu item 110 in the first layer radial menu 102, the GUI 1008 is displayed including a second layer radial menu 104 concentrically grouped around the first layer radial menu 102 on the GUI 100B; para. [0012]), said applications and/or functions being configured to be scrolled along an arc-shaped trajectory relative to the position of the primary functional element (i.e. fig. 1, the second layer radial menu 104 of first menu sub-items 112-1, 112-2 . . . 112-N is rotatable by a user. The rotation of the second layer radial menu 104 allows a user to rotate the second layer radial menu 104 so the number of first menu sub-items 112-1,112-2 . . . 112-N are viewable on the computing device screen area; para. [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Yasui. One would have been motivated to make this modification because it provides an intuitive way to interact with menu items using radial layout structure.

Claim 19: Lepage and Kotler teach the system according to claim 12. Lepage further teaches an interface is generated that displays a set of applications and/or functions of the device, wherein the set is (i.e. FIG. 32, a graphical interface 3200 having a graphical context menu 3202 for a music application with a music file 3204 highlighted in accordance with an exemplary embodiment is illustrated. As shown, the graphical context menu 3202 is automatically configured as a 3×3 grid with the default item 3214 being the play menu item. The other menu items include add to playlist 3206, set as ring tone 3208, delete 3210, properties 3212, search 3216, switch 3218, help 3220, and full menu item 3222.; para. [0125]).
Lepage does not explicitly teach wherein upon activation of the primary functional 25element, a radial interface is generated that displays a set of applications and/or functions of the device, said applications and/or functions being configured to be scrolled along an arc-shaped trajectory relative to the position of the primary functional element.
However, Yasui teaches wherein upon activation of the primary functional 25element, a radial interface is generated that displays a set of applications and/or functions of the device (i.e. fig. 1, the first layer radial menu 102 includes one menu item 110, which can be an application launch menu among others. When a user selects the menu item 110 in the first layer radial menu 102, the GUI 1008 is displayed including a second layer radial menu 104 concentrically grouped around the first layer radial menu 102 on the GUI 100B; para. [0012]), said applications and/or functions being configured to be scrolled along an arc-shaped trajectory relative to the position of the primary functional element (i.e. fig. 1, the second layer radial menu 104 of first menu sub-items 112-1, 112-2 . . . 112-N is rotatable by a user. The rotation of the second layer radial menu 104 allows a user to rotate the second layer radial menu 104 so the number of first menu sub-items 112-1,112-2 . . . 112-N are viewable on the computing device screen area; para. [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage and Kotler to include the feature of Yasui. One would have been motivated to make this modification because it provides an intuitive way to interact with menu items using radial layout structure.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (U.S. Patent Application Pub. No. US 20110265035 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019175 A1) in view of Yasui et al. (U.S. Patent Application Pub. No. US 20130104079 A1) in view of Amarnath (U.S. Patent Application Pub. No. US 20130212529).

Claim 25: Lepage and Kotler teach the method according to claim 24. Lepage does not explicitly teach wherein upon activation of the primary functional element, a radial interface is generated that displays a set of further elements for activating further applications and/or functions of the device, wherein the set of further elements is scrollable along an arc-shaped trajectory relative to the position of the primary functional element, wherein the arc-shaped trajectory is arranged relative to the primary functional element, based on the location of the toolbar area relative to edges of a display on which the toolbar area is displayed, and wherein the toolbar area is movable on the display.
However, Yasui teaches wherein upon activation of the primary functional element, a radial interface is generated that displays a set of further elements for activating further applications and/or functions of the device (i.e. fig. 1, the first layer radial menu 102 includes one menu item 110, which can be an application launch menu among others. When a user selects the menu item 110 in the first layer radial menu 102, the GUI 1008 is displayed including a second layer radial menu 104 concentrically grouped around the first layer radial menu 102 on the GUI 100B; para. [0012]), wherein the set of further elements is scrollable along an arc-shaped trajectory relative to the position of the primary functional element, wherein the arc-shaped trajectory is arranged relative to the primary functional element, based on the location of the toolbar area of a display on which the toolbar area is displayed (i.e. fig. 1, the second layer radial menu 104 of first menu sub-items 112-1, 112-2 . . . 112-N is rotatable by a user. The rotation of the second layer radial menu 104 allows a user to rotate the second layer radial menu 104 so the number of first menu sub-items 112-1,112-2 . . . 112-N are viewable on the computing device screen area; para. [0013]), and wherein the toolbar area is movable on the display (i.e. the entire circular menu of the GUI 100A, 100B, and 100C are movable and resizable by a user; para. [0016]).

However, Amarnath teaches wherein the arc-shaped trajectory is arranged, based on the location of the toolbar area relative to edges of a display on which the toolbar area is displayed (i.e. FIG. 6 illustrates examples of other menu forms according to an embodiment of the present invention. As illustrated in FIG. 6, when a touch is made in a border (or boundary) on a screen 600, menus may be displayed as indicated by reference numerals 601 through 603 according to touch down points; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lepage, Kotler, and Yasui to include the feature of Amarnath. One would have been motivated to make this modification because it provides a method and device for eliminating the complexities involved in a user interface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kaleta et al. (Pub. No. US 20130235044 A1), multi-purpose progress bar.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173